Citation Nr: 0113523	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-17 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to 
December 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In May 1997, the Board denied service connection for 
residuals of a back injury.  That decision is final.  The 
veteran has attempted to reopen his claim, and this appeal 
ensued after the RO found that no new and material evidence 
had been received.  

FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
residuals of a back injury in May 1997.  That decision is 
final.  

2.  The evidence received since the May 1997 decision bears 
directly and substantially upon the issue at hand, is neither 
cumulative or redundant, and by itself or in connection with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

Evidence received since the final May 1997 Board decision, 
which denied the claim of entitlement to service connection 
for residuals of a back injury is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  In May 1997, the Board denied 
entitlement to service connection for residuals of a back 
injury.  That decision is final.  38 U.S.C.A. §§ 7103, 7104 
(West 1991 & Supp. 2000).  However, if new and material 
evidence is received with respect to a claim which has been 
disallowed, the claim will be reopened and the former 
disposition reviewed. 38 U.S.C.A. § 5108 (West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a) (2000).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  New evidence is considered to be material 
where such evidence provides a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).

Once a case is reopened, the case will be decided on the 
merits, but only after the Board has determined that VA's 
duty to assist under Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) has been 
fulfilled.  

The Evidence

The Board denied the veteran's claim of entitlement to 
service connection in May 1997.  This was based on service 
medical records which showed that the veteran reported at 
separation in September 1980 that he had a motor vehicle 
accident in 1966 with a large flesh hematoma.  He reported 
that since then it was easy to strain his back.  It was noted 
that it gradually resolved.  The veteran noted that it seemed 
that something popped out.  By way of history, he reported 
having recurrent back pain.  The Board also considered a VA 
examination report dated in August 1996, which diagnosed 
recurrent low back pain with X-rays that showed minor 
spondylosis.  

The veteran has attempted to reopen his claim.  Since the May 
1997 Board decision, lay statements, VA and private medical 
records have been associated with the claims file.  Some of 
this evidence is new and material.  The lay statements, dated 
in July 1997, are from the veteran's ex-wife, ex-mother-in-
law and from the mother of a friend.  All state that in 
November 1966, the veteran had an automobile accident and was 
treated at the emergency room of Hardin County Hospital.  It 
was reported by each party that the veteran had a very large 
bruised area on his back.  In addition, in an October 1999 
statement, a private examiner stated that he would suggest 
within a reasonable degree of medical/chiropractic 
probability that the initial traumatic incident described by 
the veteran may have been the causative factor of the 
veteran's current complaints, having gradually progressed 
with physical stresses over the years.  


Discussion

When a claimant seeks to reopen a claim, the Board must 
review all of the evidence submitted since that action to 
determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The Board is of the opinion that the appellant has presented 
evidence which is new and material and thus sufficient to 
reopen his claim.  The lay statements offered by the 
veteran's ex-wife, ex-mother-in-law and the mother of his 
friend are material to his claim in that they attest to the 
occurrence of a back injury in 1966, when the veteran was in 
the military service.  In addition, the letter dated in 
October 1999 submitted by a private examiner shows the 
possibility of a relationship between an injury in 1966 and 
the veteran's current back complaints.  In this regard, for 
the purpose of determining whether evidence is new and 
material, evidence is presumed credible and accorded full 
weight; the evidence is weighed and credibility assessed 
after the claim is reopened.  Justus v. Principi, 3 Vet. App. 
510 (1993).  Accordingly, the claim is reopened with the 
submission of new and material evidence.


ORDER

New and material evidence has been received, and the claim is 
reopened.  The appeal is granted to this extent only.   



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran seeks service connection for residuals of a back 
injury, claimed to have occurred during the veteran's 
military service.  The Board notes that the veteran maintains 
that in November 1966, he was treated at a private facility 
for injuries to his back, received in an automobile accident.  
The record shows that in an August 1998 letter a 
representative from the hospital that the veteran reports 
treated him in 1966 stated that no records for the veteran 
could be found and that records prior to 1978 had been 
destroyed.  In a July 1998 letter to Champus, the veteran 
stated that after an automobile accident, he was taken to the 
hospital by State Trooper R.Y..  He reported that he was 
treated the following Monday at the Navy Dispensary in 
Millington, Tennessee.  It does not appear that police 
records regarding the accident in which the veteran was 
involved have been requested or that a special search for the 
service treatment records has been made.   In addition, the 
veteran has not been examined by VA for disability 
evaluation.  The VCAA requires that the veteran be permitted 
an opportunity to undergo an examination and this case will 
be remanded for that purpose.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In light of the foregoing, the case is REMANDED to the RO for 
following actions:

1.  The RO should attempt to obtain 
and associate with the claims file 
the veteran's complete service 
medical records, to include complete 
reports of any treatment which may 
have occurred in 1966 at the Naval 
dispensary in Tennessee as noted 
above.  The RO should document its 
actions in this regard.

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the 

RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  The veteran should be 
informed of additional methods to 
support his claim, including 
obtaining copies of police reports 
that could document his involvement 
in an accident in November 1966.  

3.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should inform the 
veteran and his representative of 
this and request the veteran to 
provide a copy of the outstanding 
medical records and otherwise comply 
with the notice provisions of the 
VCAA.

4.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
currently present back disability.  
All indicated tests or studies 
should be performed.  The claims 
file and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiner.  The 
examiner should provide an opinion, 
based upon the examination results 
and a review of the pertinent 
records in the claims folder, as to 
whether it is at least as likely as 
not that any back disability is  
etiologically related to the 
veteran's period of 

active service.  A rationale for all 
opinion(s) expressed should be 
provided in a type written 
report(s).

The veteran must be informed of the 
potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with 
the claims file. 

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full, and if not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also 
Stegall v. West, 11 Vet. App. 268 
(1998).  The RO should then 
undertake any other action required 
to comply with the notice and duty 
to assist requirements of the VCAA.  
Then, the RO should adjudicate the 
claim on appeal on a de novo basis.

6.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his 
representative and they should be 
afforded an appropriate opportunity 
to respond. 



Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no opinion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



